Citation Nr: 0800783	
Decision Date: 01/08/08    Archive Date: 01/22/08	

DOCKET NO.  03-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post PCI, claimed as secondary to essential 
hypertension. 

2.  Entitlement to service connection for Type II diabetes 
mellitus. 

3.  Entitlement to service connection for chronic tinnitus. 

(The issue of entitlement to service connection for a hiatal 
hernia with accompanying reflux will be the subject of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to October 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005 and March 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

During the course of a hearing before the undersigned 
Veterans Law Judge in August 2007, the veteran indicated that 
he wished to withdraw from consideration the issue of service 
connection for Type II diabetes mellitus.  Accordingly, that 
issue will be dismissed.  


FINDINGS OF FACT

1.  At a hearing before the Board in August 2007, and prior 
to the promulgation of a decision, the veteran requested 
withdrawal of the issue of service connection for Type II 
diabetes mellitus.  

2.  Coronary artery disease is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.  

3.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is the result of 
any incident or incidents of the veteran's period of active 
military service, including inservice acoustic trauma.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of service connection for Type II 
diabetes mellitus have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2007).  

2.  Coronary artery disease was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

3.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(c) (2007).  

At a Travel Board hearing before the undersigned Veterans Law 
Judge in August 2007, the veteran withdrew from consideration 
the issue of service connection for Type II diabetes 
mellitus.  See Transcript, p. 2.  As the veteran has 
withdrawn his appeal as to that issue, there remain no 
allegations of errors of fact or law for consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on the issue of service connection for Type II 
diabetes mellitus, and it is dismissed without prejudice.  

Coronary Artery Disease & Chronic Tinnitus

In reaching the following determination, the Board wishes to 
make it clear that it has reviewed all the evidence in the 
veteran's claims file, which includes:  his multiple 
contentions, including those raised at an August 2007 hearing 
before the undersigned Veterans Law Judge; as well as service 
medical records, and both VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to those claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
coronary artery disease, as well as for chronic tinnitus.  In 
pertinent part, it is contended that the veteran's current 
tinnitus is the result of acoustic trauma sustained in 
service.  The veteran further argues that his current 
coronary artery disease is the result of essential 
hypertension which had its origin during his period of active 
military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease, including 
coronary artery disease and hypertension, becomes manifest to 
a degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the Court of Appeals 
for Veterans Claims (Court) has also held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  38 C.F.R. § 3.310(a)(b) (2007); 
see also Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of either coronary artery disease or chronic 
tinnitus.  It is also noted that while labile hypertension 
was assessed in 1987, clinical reports thereafter were 
normal, as no consistent elevated blood pressure readings 
were noted.  In point of fact, at the time of a service 
separation examination conducted during the months of May and 
June 1989, the veteran's ears were within normal limits, as 
was his heart and vascular system.  Significantly, at the 
time of service separation, no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of 
cardiovascular/coronary artery disease is revealed by VA and 
private medical records dated in late 2004/early 2005, 
approximately 15 years following the veteran's discharge from 
service, at which time he underwent the placement of a stent.  
The earliest clinical indication of the presence of tinnitus 
is revealed by a VA audiology consultation dated in March 
2002, almost 13 years following the veteran's discharge from 
service, at which time he was heard to complain of 
"intermittent head noise" which was somewhat more prominent 
and frequent in his right ear.  The veteran recalled that he 
had been aware of the sound in question for the past year or 
two, placing the origin of his tinnitus around or about 2000 
or 2001, more than 10 years following his discharge from 
service.  

The Board observes that, during VA audiometric examination in 
April 2005, the veteran complained of a bilateral 
intermittent ringing tinnitus which he reportedly heard every 
day, and which lasted "less than one minute."  According to 
the veteran, his tinnitus had begun 4 to 5 years earlier 
(around or about the year 2000).  Significantly, when 
questioned as to the cause of his tinnitus, the veteran 
stated that he did not have any opinion as to why it began.  
Following completion of the audiometric examination, and 
based upon information provided by the veteran, the examining 
audiologist offered her opinion that the veteran's tinnitus 
was not clinically significant, and was "not considered to be 
related to his military noise exposure," inasmuch as he 
reported that it began several years after being discharged 
from the military.

The veteran has argued that his current coronary artery 
disease is, in fact, the result of essential hypertension 
which had its origin during his period of active military 
service.  However, service connection is not currently in 
effect for essential hypertension, that benefit having been 
denied by a decision of the Board in February 2005, and, most 
recently, by the RO in May 2007.  While in correspondence of 
June 2006, the veteran's private physician indicated that the 
veteran's heart attack in January 2005 was the result of 
hypertension "that he was diagnosed with while in the 
military," that statement was clearly based solely on history 
provided by the veteran, rather than any other medical 
finding by the physician, and it is inconsistent with the 
other objective evidence of record.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, is of 
limited probative value); see also Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).  Significantly, at the time of the rendering of the 
aforementioned medical opinion, there is no indication that 
the veteran's physician had access to his service medical 
records.  Those records, it should be noted, were before both 
the Board and the RO at the time of their respective denials 
of service connection for hypertension in February 2005 and 
May 2007.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current coronary artery 
disease and tinnitus, first persuasively documented many 
years following service discharge, with any incident or 
incidents of his period of active military service.  
Accordingly, service connection for those disabilities must 
be denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession which pertains to the claim.  

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in July 2004 and January 2006.  In 
those letters, VA informed the veteran that in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself, and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  Regarding Dingess/Hartman, inasmuch 
as the Board has herein denied service connection for both 
claimed disorders, the rating and effective date issues are 
moot.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA and private outpatient treatment records, 
and VA and private examination reports.  The veteran has also 
appeared at a hearing before the undersigned Veterans Law 
Judge.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

The appeal for service connection for Type II diabetes 
mellitus dismissed.

Service connection for coronary artery disease, status post 
PCI, claimed as secondary to essential hypertension, is 
denied.

Service connection for chronic tinnitus is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


